DhydeN, Judge,
delivered the opinion of the court.
The lien given by the first section of the Lien Law, specially applicable to St. Louis county, (Sess. Acts of 1857, p. 668,) attaches in favor of a sub-contractor at the time of *146performing the work, or of furnishing the materials, for which such lien is claimed. And the person who is the owner at the time the lien attaches, is the person to whom the notice required by the eighteenth section of the act is to be given. (Schæffer v. Lohman, 34 Mo. 68.)
We find no error in the record. Let .the judgment be affirmed.
The other judges concur.